IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-40633
                          Conference Calendar



JOHN A. WILLIAMS,

                                           Plaintiff-Appellant,

versus

JOHN J. EASTLAND, Attorney at Law;
DAVID DOBBS, Assistant District Attorney,
Smith County,

                                           Defendants-Appellees.

                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:01-CV-486
                           - - - - - - - - - -
                            December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     John A. Williams, Texas prisoner # 559903, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous.     Williams was convicted of aggravated sexual assault.

He alleged below that the attorney who represented him at trial

committed malpractice and breached his contract to represent

Williams because he provided ineffective assistance of counsel.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40633
                                 -2-

Williams also alleged that the Assistant District Attorney (ADA)

who prosecuted the case conspired with his attorney to deprive

him of a fair trial and to allow him to receive an excessive

sentence.    The district court held that the ADA was entitled to

prosecutorial immunity and that the claims against Williams’

attorney were barred by Heck v. Humphrey, 512 U.S. 477 (1994),

until such time as he was able to show that his conviction had

been invalidated.

     Williams has abandoned his claim against the ADA by failing

to brief this issue on appeal.    See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).   He argues that the district court

improperly construed his complaint as a habeas action when it was

based on breach of contract and malpractice.    Because Williams’

claims are based on his attorney’s alleged ineffective

assistance, they are barred by Heck because he has not shown that

his conviction has been reversed, expunged, invalidated, or

otherwise called into question.   Therefore, the district court

did not abuse its discretion in dismissing Williams’ complaint as

frivolous.

     AFFIRMED.